920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.William Donald SCHAEFER, Individually and as Governor of theState of Maryland, Bishop L. Robinson, Individually and asthe Secretary of Public Safety and Correctional Services,Name Unknown, Individually and as Chairperson of theMaryland Parole Commission, Name Unknown, Individually andas Director of the Department of Parole and Probation,Defendants-Appellees.
No. 90-6883.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided Dec. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-89-2280-K)
Aaron Holsey, appellant pro se.
George Albert Eichhorn, III, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey filed a notice of appeal complaining of the district court's failure to impose sanctions on defendants, to compel defendants to respond effectively to Holsey's requests for documents, and to grant Holsey's motion for default judgment in this 42 U.S.C. Sec. 1983 action.  Because Holsey's "appeal" is not taken from any order of the district court, we are without appellate jurisdiction and dismiss the appeal.  In light of Holsey's pro se status, we also construe the notice of appeal as a petition for writ of mandamus.


2
Our review of the record reveals that the case has proceeded expeditiously from the filing of the complaint on August 9, 1989, until Holsey's filing of the notice of appeal on March 26, 1990.  Significant action in the case occurred as recently as February 14, 1990, when the court directed defendants to respond to Holsey's request for a temporary restraining order, and on February 27, 1990, when the request was denied.  We hold that there has been no undue delay in the district court's proceedings.  We accordingly deny the petition for writ of mandamus.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid the decisional process.


4
DISMISSED.